            Case 19-34752 Document 121 Filed in TXSB on 09/16/19 Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION
                                                           §
In re:                                                     § Chapter 11
                                                           §
EPIC COMPANIES, LLC, et al.                                § Case No. 19-34752
                                                           §
                  Debtors.1                                § Jointly Administered
                                                           §

                      DEBTORS’ NOTICE OF RESCHEDULED HEARINGS
                                [Docket Nos. 10, 11, 13 and 94]

         PLEASE TAKE NOTICE that the hearings on the following matters have been

rescheduled to September 24, 2019 at 12:30 p.m. (Central Time) before the Honorable David R.

Jones in Courtroom 400, 515 Rusk Houston, Texas:

1.       Debtors’ Emergency Motion for Interim and Final Orders (I) Authorizing the Debtors to
         (A) Continue Operating their Cash Management System, (B) Honor Certain Prepetition
         Obligations, and (C) Maintain Existing Bank Accounts and Business Forms, and
         (II) Granting Related Relief [Docket No. 10].

2.       Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
         Debtors to (A) Obtain Prepetition Secured Financing Pursuant to Section 364 of
         Bankruptcy Code and (B) Utilize Cash Collateral, (II) Granting Liens and Superpriority
         Administrative Expense Claims, (III) Granting Adequate Protection, (IV) Modifying
         Automatic Stay, (V) Schedule Final Hearing, and (VI) Granting Related Relief [Docket
         No. 11].

3.       Debtors’ Emergency Motion for (I) for Entry of an Order (A) Approving Auction and Bid
         Procedures, Including Bid Protections, (B) Authorizing and Scheduling and Auction for
         the Sale of Substantially all of the Debtors’ Assets, and (C) Granting Related Relief, and
         (II) for Entry of an Order (A) Approving the Sale of the Debtors’ Assets Free and Clear
         of all Liens, Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and
         Assignment of Executory Contracts and Unexpired Leases, and (C) Granting Related
         Relief [Docket No. 13].


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are as follows: Epic Companies, LLC (1473), Epic Diving & Marine Services, LLC (2501), Epic
     Applied Technologies, LLC (5844), EPIC Specialty Services, LLC (8547), Epic Alabama Steel, LLC (6835),
     Epic San Francisco Shipyard, LLC (5763) and Zuma Rock Energy Services, LLC (1022). The address of the
     Debtors’ headquarters is: 1080 Eldridge Parkway, Suite 1300, Houston, Texas 77077.

9643727v1
            Case 19-34752 Document 121 Filed in TXSB on 09/16/19 Page 2 of 2




4.      Debtors’ Emergency Motion for Entry of an Order (I) Setting Bar Dates for Filing Proofs
        of Claim, Including Requests for Payment Under Section 503(b)(9), (II) Establishing
        Amended Schedules Bar Date, (III) Approving the Form and Manner for Filing Proofs of
        Claim, Including Section 503(b)(9) Requests, and (IV) Approving Notice of Bar Dates
        [Docket No. 94].

Dated: September 16, 2019
                                                   PORTER HEDGES LLP

                                            By:     /s/ John F. Higgins
                                                   John F. Higgins (TX 09597500)
                                                   Eric M. English (TX 24062714)
                                                   M. Shane Johnson (TX 24083263)
                                                   Genevieve M. Graham (TX 24085340)
                                                   1000 Main Street, 36th Floor
                                                   Houston, Texas 77002
                                                   Telephone: (713) 226-6000
                                                   Fax: (713) 226-6248

                                                   PROPOSED COUNSEL FOR DEBTORS
                                                   AND DEBTORS IN POSSESSION




                                               2
9643727v1
